DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/04/2022 have been fully considered but they are not persuasive. The arguments are presented that one of ordinary skill in the art would not combine the teachings of Kim and Albano due to Albano teaching barium titanate for a solid state electrolyte material and that Albano teaches a different lithium transition metal composite oxide and would therefore not teach barium titanate materials combined with electrode materials before sintering.  
These arguments are not found persuasive due to the fact that the rejection is in view of the combination of Kim and Albano.  Albano is relied upon for teaching the effectiveness of barium titanate as a titanium source and is not relied upon for teaching the production method steps.  Albano teaches “these materials may also be combined with anode and cathode materials (using conventional blending or a variety of milling techniques) prior to electrode fabrication” [0234].  This indicates that the materials are effective in an electrode composition.  When combined with the method of Kim which teaches mixing prior to sintering [Kim 0035-0036] this would result in the materials being combined with the positive electrode materials of Kim during the mixing step taught by Kim which would be followed by the sintering step of Kim [0035-0036].  Furthermore changes in sequence of adding ingredients would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments, see page 6, filed 8/04/2022, with respect to the rejection(s) of amended claim 1 and new claim 21 under Kim, Albano, and Yamamoto ‘555 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Yamamoto ‘555, Albano, and the new prior arts of Sasaki et al. (US 2003/0124423 A1, hereafter Sasaki) or alternatively Yamamoto et al. (US 2014/0045068 A1, hereafter Yamamoto ‘068).  Sasaki and Yamamoto ‘068 are relied upon for teaching the nickel composite oxide production steps as detailed in the claim rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0047717 A1, hereafter Kim), in view of Sasaki et al. (US 2003/0124423 A1, hereafter Sasaki), in view of Albano et al. (US 2016/0351973 A1, hereafter Albano), further in view of Yamamoto et al. (US 2015/0155555 A1, hereafter Yamamoto ‘555).
With regard to claims 1 and 21, Kim teaches a method for producing an electrode for a nonaqueous secondary battery [0002, claim 21], comprising the steps of:
mixing a compound containing lithium, a compound containing nickel, and a compound containing titanium to form a mixed material [0035]; and
sintering (heating) the mixed material to form a lithium transition metal composite oxide [0036],
preparing an electrode composition containing the first composition, a conductive aid (carbon) and a binder [0047].
Kim teaches that other suitable transition metal sources may be used [0035] but does not explicitly teach preparing a nickel composite oxide prior to mixing.  However, in the same field of endeavor, Sasaki teaches the production of a nickel composite oxide containing nickel, cobalt, and aluminum by; preparing a mixed aqueous solution having a desired ratio of nickel ions, cobalt ions, and aluminum ions; contacting the mixed aqueous solution with an alkaline solution (sodium hydroxide) to obtain a precipitate containing nickel, cobalt, and aluminum; and washing the precipitate with water and heat treating (drying and calcining) to obtain a nickel composite oxide (claim 21) [0123]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the composite oxide production method of Sasaki with the method of Kim for the benefit of producing a composite oxide that allows for batteries with large capacity [Sasaki 0010, 0123].
Kim does not explicitly teach the use of BaTiO3 as the titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium containing compound of Kim for its high dielectric strength, as taught by Albano [Albano 0234].
Kim teaches current collectors may be used [0040] but does not explicitly teach compressing the material on a current collector and does not teach the claimed density.  However, in the same field of endeavor, Yamamoto ‘555 teaches compressing (compression molding) an electrode composition on a current collector and teaches a preferred density of 2.5 to 3.0 g/cm3 (which overlaps and obviates the claimed range) [0091, 0120].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the compression and density of Yamamoto ‘555 with the electrode material of Kim for the benefit of a high discharge capacity and lithium ion diffusion [Yamamoto ‘555 0091].
With regard to clam 2, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) [0036].  Since the composition contains non-lithium metals other than nickel, the ratio of total number of moles of nickel to a total number of moles of metals other than lithium would be less than 1.
With regard to clam 3, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) [0036].  Since the composition contains non-lithium metals other than cobalt, the ratio of total number of moles of cobalt to a total number of moles of metals other than lithium would be less than 1.
With regard to clam 4, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) [0036].  Since the composition contains non-lithium metals other than aluminum and contains amounts of aluminum that may approach zero it would overlap and obviate the claimed range of total number of moles of aluminum to a total number of moles of metals other than lithium of less than 0.35.
With regard to claim 5, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) which would overlap and obviate the claimed composition [0036].
With regard to claims 6-7, 9-10, 12-13, 15-16, and 18-19 Kim teaches a molar ratio between 0.02 and 0.515 between nickel and titanium containing components (which would encompass and obviate the claimed ranges) [0017].  Kim does not explicitly teach the use of BaTiO3 as a titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium containing compound of Kim since it is known to have a high dielectric strength [Albano 0234].
With regard to claim 8, 11, 14, 17, and 20 Kim teaches the use of sintering (heating) temperatures between 550°C and 950°C, which would encompass and obviate the claimed range [0036].

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2014/0045068 A1, hereafter Yamamoto ‘068) in view of Albano et al. (US 2016/0351973 A1, hereafter Albano), and further in view of Yamamoto et al. (US 2015/0155555 A1, hereafter Yamamoto ‘555).
With regard to claims 1 and 21, Yamamoto ‘068 teaches a method for producing an electrode for a non-aqueous secondary battery, the method comprising:
preparing a nickel composite oxide containing nickel, cobalt, and manganese by; preparing a mixed aqueous solution having a desired composition ratio of nickel ions, cobalt ions, and manganese ions; contacting the mixed aqueous solution with an alkaline solution (sodium hydroxide) to obtain a precipitate containing nickel, cobalt, and manganese; washing the precipitate with water and heat treating (drying) the precipitate to obtain a nickel composite oxide [0118, 0144],
mixing the nickel composite oxide, a compound containing lithium, and a compound containing titanium to obtain a mixture [0119-0120, 0145],
heat treating (calcining) the mixture to obtain a first composition containing a lithium transition metal composite oxide [0120, 0145], and
preparing an electrode composition containing the first composition, a conductive aid, and a binder [0071]. 
Yamamoto ‘068 does not explicitly teach the use of BaTiO3 as the titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium containing compound of Yamamoto ‘068 for its high dielectric strength, as taught by Albano [Albano 0234].
Yamamoto ‘068 does not explicitly teach compressing the material on a current collector and does not teach the claimed density.  However, in the same field of endeavor, Yamamoto’555  teaches compressing (compression molding) an electrode composition on a current collector and teaches a preferred density of 2.5 to 3.0 g/cm3 (which overlaps and obviates the claimed range) [0091, 0120].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the compression and density of Yamamoto with the electrode material of Kim for the benefit of a high discharge capacity and lithium ion diffusion [Yamamoto ‘555 0091].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724